Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 26, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  143852(68)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  GARY F. LALONDE,                                                                                         Brian K. Zahra,
            Plaintiff-Appellant,                                                                                      Justices


  v                                                                 SC: 143852
                                                                    COA: 295238
                                                                    St Clair CC: 09-002373
  JP MORGAN CHASE BANK N.A., BRANDT,
  FISHER, ALWARD & ROY, P.C., DONALD
  A. BRANDT, JOSEPH C. FISHER, THOMAS
  R. ALWARD, EDGAR ROY, III, GARY D.
  POPOVITS, BUTLER, BUTLER & ROWSE-
  OBERLE, P.L.L.C., KENNETH C. BUTLER, II
  and JOHN W. BUTLER,
             Defendants-Appellees.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s December 28,
  2011 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 26, 2012                      _________________________________________
         d0319                                                                 Clerk